301 N.Y. 768 (1950)
Millicent R. Nuss, Individually and as Administratrix of The Estate of Otto Nuss, Deceased, Appellant,
v.
State of New York, Respondent. (Claim No. 28748.)
Court of Appeals of the State of New York.
Argued October 16, 1950.
Decided November 22, 1950
Dwight L. Murphy for appellant.
Nathaniel L. Goldstein, Attorney-General (Henry S. Manley and Wendell P. Brown of counsel), for respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DYE and FROESSEL, JJ. Dissenting: DESMOND and FULD, JJ.
Judgment of the Appellate Division reversed and that of the Court of Claims affirmed, with costs in this court and in the Appellate Division. (See Van de Walker v. State of New York, 278 N.Y. 454; Foley v. State of New York, 294 N.Y. 275; Barna v. State of New York, 267 A.D. 261, affd. 293 N.Y. 877.) No opinion.